NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 18, 2015* 
                                  Decided June 18, 2015 
                                              
                                          Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        DANIEL A. MANION, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐1621 
 
CALVIN MERRITTE,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois.
                                                   
      v.                                          No. 12‐cv‐00738‐MJR‐DGW 
                                                   
BROCK BRINKMAN, et al.,                           Michael J. Reagan, 
      Defendants‐Appellees.                       Chief Judge. 
 
                                               

                                        O R D E R 

       Calvin Merritte, an Illinois inmate, appeals the grant of summary judgment 
against him in this suit under 42 U.S.C. § 1983 asserting that a correctional officer and 
prison nurse acted with deliberate indifference when they confiscated his crutches four 
days after he sprained his ankle. Because Merritte furnished no evidence suggesting 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐1621                                                                         Page 2 
 
that the nurse provided constitutionally inadequate treatment or that the correctional 
officer interfered with a medical judgment, we affirm.   
         
        Merritte injured his ankle while playing basketball at Robinson Correctional 
Center. A prison nurse examined him and gave him crutches as well as a cold pack, 
Tylenol, and an Ace bandage. Four days later, correctional officer Brock Brinkman 
reported to the healthcare unit that Merritte was using his crutches only part of the 
time—to walk to and from the cafeteria—and that his need for the crutches should be 
re‐evaluated because the unused crutches posed a security risk. Brinkman did more 
than report him, Merritte says—Brinkman ordered him to return the crutches. Merritte 
was called that same day to the healthcare unit, where he saw Linda Schneider, a prison 
nurse, who confiscated his crutches. Schneider did not remember examining Merritte, 
but says she would have evaluated his need for the crutches based on all of the 
available information. Merritte, however, says that Schneider did not perform an 
examination before taking his crutches and maintains that his ankle was so swollen that 
he could not wear his normal shoes. He returned three more times that month to the 
healthcare unit, continuing to complain of ankle pain and seeking return of his crutches. 
He was prescribed low‐bunk and slow‐walking passes, but not crutches. Two X‐rays 
over the next couple months showed no fracture or significant soft tissue swelling.         
         
        Merritte sued Schneider and Brinkman, alleging that they were deliberately 
indifferent in confiscating his crutches. He claimed that Brinkman, the correctional 
officer, substituted his judgment for that of a medical professional, and that Schneider 
relied on Brinkman’s assessment rather than exercising her own medical judgment to 
determine whether Merritte’s ankle sprain still required the use of crutches. Four times 
Merritte sought recruitment of counsel—twice before the defendants answered the 
complaint and twice during discovery. He needed a lawyer, he argued, to help him find 
witnesses, obtain a medical expert, and respond to the defendants’ discovery objections. 
The district court denied each request explaining that Merritte’s claim did not involve a 
complex issue and that his filings showed he was competent to represent himself.   
         
        After Brock and Schneider moved for summary judgment, Merritte opposed the 
motion and sought a continuance to conduct additional discovery. See FED. R. CIV. P. 
56(d). He said that his discovery had been hindered by certain protective orders, for 
example the orders had restricted him from copying the prison policies and procedures 
for medical services, and had relieved the defendants from responding to his discovery 
requests that the court had deemed burdensome. These orders, Merritte asserted, 
prevented him from obtaining information about the prison procedures for treating an 
No. 14‐1621                                                                             Page 3 
 
ankle sprain, the actual start and stop dates for his use of crutches, the identity of 
witnesses who may have been in the yard on the day in question and could confirm that 
he was using crutches, and data from the Offender Tracking System clarifying whether 
he was even in the yard on the day Brinkman claimed to see him walking without 
crutches. He also renewed his request for a physical examination and medical expert.     
         
        The district court granted summary judgment for Schneider and Brinkman. At 
the outset the court denied Merritte’s request under Rule 56(d) for more time to conduct 
discovery. The court explained that a number of discovery requests had already been 
denied as burdensome and others were not relevant to the question of deliberate 
indifference (i.e., “start and stop dates” for his crutches), and in any event Merritte’s 
opportunity to conduct discovery had been “ample” and his response to the summary 
judgment motion had been “thoughtful” and supported by relevant case authority. As 
for the merits, the court credited Merritte’s version of events, and acknowledged that 
Schneider’s confiscation of the crutches “may be an indication of negligence” but 
concluded that her actions fell “far short of” deliberate indifference. Not only did she 
continue treating his ankle sprain with other treatments—pain medication, an ankle 
wrap, and slow‐walking and low‐bunk permits—but also no other medical professional 
who subsequently evaluated Merritte found a need to prescribe crutches. As for 
Brinkman, the court concluded that the record revealed no evidence that he took any 
action that interfered with a prescribed medical treatment.   
         
        On appeal Merritte argues that the district court erred in granting summary 
judgment because the facts show, not that he disagreed with Schneider’s course of 
treatment, but rather that she failed to exercise her medical judgment when she 
confiscated his crutches without performing an examination. His ankle was so swollen 
that he obviously needed crutches and her decision to confiscate them contravened a 
determination from another medical professional’s order that they were necessary. 
         
        But the district court correctly concluded that there was no evidence of deliberate 
misconduct on Schneider’s part. She may have confiscated his crutches after hearing 
that Merritte was no longer using them, but his other prescribed treatments—pain 
medication, an ankle wrap, and accommodations (low‐bunk and slow‐walking 
passes)—were not taken away. “There is not one ‘proper’ way to practice medicine in a 
prison, but rather a range of acceptable courses based on prevailing standards in the 
field.” Jackson v. Kotter, 541 F.3d 688, 697–98 (7th Cir. 2008) (no deliberate indifference 
when physician’s assistant gave prisoner with back injury some of his requested 
treatment—pain medication and X‐ray—but not an MRI or referral to an orthopedic 
No. 14‐1621                                                                             Page 4 
 
surgeon). Further, the fact that other medical professionals who subsequently examined 
Merritte also did not believe that he needed crutches indicates that her judgment did 
not depart significantly from accepted professional norms. See Pyles v. Fahim, 771 F.3d 
403, 411(7th Cir. 2014); Holloway v. Del. Cnty. Sheriff, 700 F.3d 1063, 1073–74 (7th Cir. 
2012). 
         
        Merritte also challenges the grant of summary judgment for Brinkman because a 
disputed fact exists over whether he was using his crutches when Brinkman reported 
him to the healthcare unit. But as the district court properly observed, Brinkman’s 
report may have been the catalyst to his crutches being confiscated, but it was 
Schneider’s decision to take away the crutches. There is no evidence that Brinkman 
intentionally interfered with the prescribed medical treatment or that he acted with 
knowledge of a serious risk of harm to Merritte. See Chapman v. Keltner, 241 F.3d 842, 
846 (7th Cir. 2001).   
         
        Merritte also maintains that the district court abused its discretion in denying his 
request for additional discovery without which, he says, he could not oppose the 
defendants’ summary judgment motion. But as the district court determined, Merritte 
already had all the relevant discovery he needed. The discovery he sought would not 
have helped Merritte show that, in response to his ankle sprain, no minimally 
competent professional would have confiscated his crutches. See Cent. States, Se. & Sw. 
Areas Pension Fund v. Waste Mgmt. of Michigan, Inc., 674 F.3d 630, 636 (7th Cir. 2012) 
(additional discovery would not have provided relevant information); Grayson v. O’Neill, 
308 F.3d 808, 816 (7th Cir. 2002) (same). 
         
        Finally, Merritte argues that the district court abused its discretion by denying 
his requests for recruitment of counsel to help him conduct discovery—a need borne 
out, he says, by court rulings that struck many of his discovery requests as burdensome 
and frivolous. But the district court correctly determined that Merritte’s claim was not 
complex and that he was able to represent himself, see Olson v. Morgan, 750 F.3d 708, 712 
(7th Cir. 2014); Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc), and the record 
shows that Merritte on his own was able to successfully obtain his medical records and 
prison policies for treating joint sprains.   
         
                                                                                 AFFIRMED.